

EXHIBIT 10.1
CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED, AND THE EXCLUDED TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH
THREE ASTERISKS [***]
SETTLEMENT AND LICENSE AGREEMENT
This Settlement and License Agreement (this “Agreement”), by and between
Immersion Software Ireland Limited (“Immersion Ireland”), an Irish company and a
wholly owned subsidiary of Immersion Corporation, Immersion Corporation, a
Delaware corporation (“Immersion Corporation,” individually and collectively
with Immersion Ireland, “Immersion”), and Samsung Electronics Co., Ltd., a South
Korean corporation with principal offices located at 416 Maetan-3dong,
Yeongtong-gu, Suwon-si, Gyeonggi-do, 443-742 Korea for itself and on behalf of
its Affiliates (collectively “Samsung”), is entered into as of the date of the
last signature hereto (the “Effective Date”).
WHEREAS, Immersion Ireland develops and markets software for implementing and
controlling haptic feedback in hardware devices, and is the exclusive licensor
of certain patents and patent applications relating to haptic feedback
technology; and


WHEREAS, Immersion has initiated patent infringement litigation in multiple
jurisdictions against Samsung accusing Samsung mobile devices of infringement
and Samsung had denied such infringement and continues to assert that it does
not infringe any Immersion patents; nevertheless Samsung would like to obtain a
license with respect to Immersion software as well as patents in order to end
litigation.


NOW THEREFORE, in consideration of the promises, mutual covenants, and
agreements contained herein, the parties agree as set forth in the attached
terms and conditions and exhibits, which are hereby incorporated by reference
and made part of this Agreement.
Accepted by:


IMMERSION IRELAND    SAMSUNG




By:    /s/ Liam Granger        By:    /s/ Jong Hong    
Name:    Liam Grainger        Name:    Jong Hong    
Title:    Director        Title:    Vice President    
Date:    May 12, 2019        Date:    May 10, 2019    


IMMERSION CORPORATION    




By:    /s/ Ramzi Haidamus        
Name:    Ramzi Haidamus        
Title:    President and CEO        
Date:    May 12, 2019        
Address for Notice:         Address for Notice:    


Immersion Confidential        1

--------------------------------------------------------------------------------




Immersion Ireland c/o Immersion Corp.            Samsung Electronics Co., Ltd.
50 Rio Robles            416 Maetan-3dong
San Jose, California 95134            Yeongtong-gu, Suwon-si
ATTN: Legal Department            Gyeonggi-do, 443-742 Korea
                ATTN: IP Center


Immersion Confidential        2

--------------------------------------------------------------------------------




TERMS AND CONDITIONS
1.
DEFINITIONS. For purposes of this Agreement, the following terms shall have the
following meanings:

1.1    “2013 Agreement” means that certain Amended and Restated License
Agreement effective as of January 1, 2013, as amended, by and between Immersion
Ireland and Immersion Corporation, on the one hand, and Samsung, on the other
hand.
1.2    “Affiliate” means, with respect to a party, any corporation or other
entity that is directly or indirectly controlling, controlled by or under common
control with such party. For purposes of this definition, “control” means the
direct or indirect beneficial ownership of more than fifty percent (50%) of the
stock or equity of such entity entitled to vote in the election of directors
(or, in the case of an entity that is not a corporation, for the election of the
corresponding managing authority). An Affiliate shall be deemed an Affiliate
only so long as the above ownership or control exists. For purposes of this
Agreement, Immersion Ireland and Immersion Corporation are Affiliates of one
another.
1.3    “Agreement” shall have the meaning set forth in the introductory
paragraph of this Agreement.
1.4    “Appcessories” means hardware products that, with the assistance of an
end-user software application incorporated in a mobile phone, can be controlled
or otherwise used by an end user through such end-user software application
incorporated in such mobile phone.
1.5    “[***]” means any field of use relating to [***] products or services,
including [***].
1.6    “Change of Control” shall have the meaning set forth in Section 13.1.
1.7    “China Patent Infringement Suit” means the patent infringement litigation
filed by Immersion Corporation against Samsung or its Affiliates in China with
respect to Chinese Patent Nos. ZL02821854.X, ZL201210005785.2, and
ZL201310253562.2.
1.8    “China Petitions for Invalidation” means the Petitions for Invalidation
filed by Samsung or its Affiliates with the Chinese Patent Office, with respect
to Chinese patents owned by Immersion or its Affiliates, including with respect
to Chinese Patent Nos. ZL02821854.X, ZL201210005785.2, and ZL201310253562.2.
1.9    “Current Litigation” means any and all suits and legal proceedings
worldwide between Immersion and Samsung, including: (a) the U.S. Patent
Infringement Suit; (b) the China Patent Infringement Suit; (c) the Germany
Patent Infringement Suit; (d) the IPRs; and (e) the China Petitions for
Invalidation.
1.10    “Documentation” means the user guides for installation and use of the
Immersion TouchSense Software that Immersion makes generally available.
1.11    “Effective Date” shall have the meaning set forth in the introductory
paragraph of this Agreement.
1.12    “[***]” shall have the meaning set forth in Section 5.2.
1.13    “Evaluation Software” means any software (in object code form or source
code form) and/or hardware provided by or on behalf of Immersion Ireland to
Samsung during or prior to the Term that is either: (1) indicated by or on
behalf of Immersion Ireland at or after time of delivery that such
software/hardware is for internal evaluation (or is, in the case of software,
identified as an alpha or beta version), is otherwise software/hardware not
indicated in writing at or after delivery as an “official release” of such
software/hardware; (2) software/hardware that, under all of the circumstances,
could reasonably be considered by Immersion Ireland to be software/hardware
intended solely for internal evaluation by Samsung; or (3) any other software
that is not Immersion TouchSense Software pursuant to the terms and conditions
of this Agreement. For the avoidance of doubt, Immersion TouchSense Software
shall not include any Evaluation Software.
1.14    “[***]” means, unless agreed otherwise in writing between the parties
via an amendment to this Agreement, any field of use relating to products,
services or content designed, sold or marketed for primary use: (a) in the
[***]; (b) in the [***]; (c) in the [***]; and/or (d) in the [***].


Immersion Confidential        3

--------------------------------------------------------------------------------




1.15    “Foundry Products” means Mobile Devices which are: (a) designed by or
for a third party without substantial input from Samsung or its Affiliates, and
manufactured, reproduced, sold, leased, licensed, distributed or otherwise
transferred by or from Samsung or its Affiliates to that third party (or to
customers of, or as directed by, that third party) for sale or distribution by
that third party with that third party's brand; or (b) designed, manufactured,
reproduced, sold, leased, licensed, distributed or otherwise transferred through
or by Samsung or its Affiliates for or on behalf of a third party for the
primary purpose of attempting to make such products licensed or immune from suit
with respect to any Immersion TouchSense Software or any Immersion Patent;
provided, however, that Mobile Devices designed and manufactured pursuant to the
request by carriers shall not constitute Foundry Products so long as such Mobile
Devices are branded (or co-branded) with Samsung’s brand.
1.16    “[***]” means the market principally for consumer [***] for use in
conjunction with [***]. [***] does not include the use of [***] on [***], where
the primary use of such [***].
1.17    “Germany Patent Infringement Suit” means the patent infringement
litigation filed by Immersion Corporation against Samsung or its Affiliates in
Germany with respect to German Patent 602008058897.1 (EP Patent 2463752).
1.18    “Immersion” shall have the meaning set forth in the introductory
paragraph of this Agreement.
1.19    “Immersion Corporation” shall have the meaning set forth in the
introductory paragraph of this Agreement.
1.20    “Immersion Ireland” shall have the meaning set forth in the introductory
paragraph of this Agreement.
1.21    “Immersion Patents” means the patents and patent applications owned by
Immersion and/or its Affiliates at any time during the Term, along with any
continuations, continuations-in-part, divisionals, international counterparts,
reissues and reexaminations thereof. For the sake of clarity, the term
“Immersion Patents” includes Patents-In-Suit but does not include: (a) patents
or patent applications owned by entities that acquire Immersion Corporation or
any of its Affiliates prior to such acquisition, and (b) [***] (as defined
below). "[***]" means patent applications or patents, in each case, along with
any continuations, continuations-in-part, divisions, international counterparts,
reissues and reexaminations thereof, that a third party (i.e., a person or
entity that is not an employee or contractor of Immersion) [***] Immersion or
any of its Affiliates [***] in the ordinary course of Immersion’s business,
provided that any subject matter or material element [***] is not related to
[***].
1.22    “Immersion Preexisting Technology” means Intellectual Property Rights
developed, acquired or otherwise owned by Immersion or its Affiliates prior to
the Effective Date.
1.23    “Immersion Release” shall have the meaning set forth in Section 2.3(a).
1.24    “Immersion Releasing Entities” shall have the meaning set forth in
Section 2.3(a).
1.25    “Immersion Solely Developed Technology” means Intellectual Property
Rights developed, acquired or otherwise obtained by Immersion independently of
Samsung on and after the Effective Date.
1.26    “Immersion TouchSense Software” means collectively, the Immersion
software made generally available by Immersion for use by licensed software
developers to create and implement haptic effects into Licensed Devices, the
Documentation, and any other software, tools, SDKs, application programming
interfaces and/or hardware materials delivered by Immersion to, or on behalf of,
Samsung in connection with this Agreement, as well as any software that is based
on Immersion software.
1.27    “Immersion Trademarks” shall have the meaning set forth in Section 3.2.
1.28    “Imposed Tax” shall have the meaning set forth in Section 10.2.
1.29    “[***]” shall have the meaning set forth in Section 5.2.
1.30    “Intellectual Property Rights” means any intellectual property rights
(or similar rights) including copyrights, patent rights, trade secret rights,
trademark rights, trade name rights and any other intellectual property rights
(or similar rights).


Immersion Confidential        4

--------------------------------------------------------------------------------




1.31    “IP Claim” shall have the meaning set forth in Section 10.
1.32    “IPRs” means all petitions for inter partes review that Samsung or its
Affiliates filed in the United States Patent and Trademark Office prior to the
Effective Date relating to the Immersion U.S. patents-in-suit in the U.S. Patent
Infringement Suit, including: Case Nos. IPR2018-01467, IPR2018-01468,
IPR2018-01469, IPR2018-01470, IPR2018-01499, IPR2018-01500, IPR2018-01501,
IPR2018-01502, and IPR2019-00704.
1.33    “Licensed Device” means, each and collectively, [***]. Licensed Device
shall in no event include: (a) any products primary use of which is dedicated to
an [***]; (b) any Foundry Products; or (c) [***].
1.34    “Linux Modules” means software that enables Immersion TouchSense
Software to operate on a Linux-based operating system.
1.35    “Mobile Device” means: (i) any electronic mobile device having
telecommunication or computing functionality including without limitation a
mobile phone (including a mobile phone that can be used in conjunction with
Appcessories); (ii) any Appcessories that are attached to a mobile phone or
other mobile device including with a flip cover, screen protector, carrying
case, or power cord; (iii) laptop, notebook, netbook, MP3 player, camera, tablet
computer (including a convertible notebook), desktop PC, and (iv) Wearables.
1.36    “Patents-in-Suit” means all patents owned by Immersion or its Affiliates
that are or were subject of the Current Ligation.
1.37    “[***]” shall have the meaning set forth in Section 5.2(b).
1.38    “[***]” means any field of use relating to products or services designed
for use in: [***] and/or [***]. [***] does not include the use of [***], where
the primary use of [***] is not in the [***].
1.39    “[***]” means any field of use relating to: [***] of, or delivery of
[***], including any field of use relating to [***]; and/or [***]. [***] does
not include the use of [***], where the primary use of [***] is not in [***].
1.40    “[***]” shall have the meaning set forth in Section 5.2(a).
1.41    “[***]” shall have the meaning set forth in Section 5.1.
1.42    “Samsung” shall have the meaning set forth in the introductory paragraph
of this Agreement.
1.43    “Samsung Competitor” means any of the following: [***], and their
respective affiliates and such other entities as may be agreed upon by the
Parties from time to time. Such definition is for purposes of this Agreement
only, and does not constitute an admission that any given company is or is not a
competitor of Samsung with regard to a defined market.
1.44    “Samsung Preexisting Technology” means Intellectual Property Rights
developed, acquired or otherwise owned by Samsung prior to the Effective Date.
1.45    “Samsung Release” shall have the meaning set forth in Section 2.3(b).
1.46    “Samsung Releasing Entities” shall have the meaning set forth in Section
2.3(b).
1.47    “[***]” shall mean: (1) a Licensed Device marketed and sold by Samsung
or its Affiliates as a smartphone as of Effective Date, including, but not
limited to, any mobile phone having all of the following features or
functionality: (i) cellular communication, (ii) touchscreen interface, (iii)
internet access, and (iv) an operating system capable of running downloaded
applications ("Smartphone"); and (2) any future natural evolutions thereof
having substantially similar functionality and features as a Smartphone
described in (1) above. The term “[***]” shall not include Wearables, tablets,
and/or feature phones (provided that, if (i) a mobile phone that is marketed and
sold by Samsung or its Affiliates as a smartphone as of the Effective Date and
(ii) any future natural evolutions thereof having substantially similar
functionality and features as such smartphone is marketed and sold as a feature
phone after the Effective Date, then such device shall be deemed a Smartphone
and, thus, shall be deemed a [***]).


Immersion Confidential        5

--------------------------------------------------------------------------------




1.48    “Samsung Solely Developed Technology” means Intellectual Property Rights
developed, acquired or otherwise obtained by Samsung independently of Immersion
on and after the Effective Date.
1.49    “Source Code” shall have the meaning set forth in Section 2.4(b).
1.50    “Tax Document” shall have the meaning set forth in Section 5.6.
1.51    “Term” shall have the meaning set forth in Section 12.1.
1.52    “Update” means a future version of Immersion TouchSense Software that
satisfies all of the following: (i) Immersion Corporation makes such future
version generally available to its customers on a when and if available basis;
(ii) does not include new major feature or functionality additions to the
then-currently shipping Immersion TouchSense Software being updated; and (iii)
such future version is marketed and licensed by Immersion under the same
Immersion TouchSense Software product name as the version of the Immersion
TouchSense Software product being updated.
1.53    “Upgrade” means a future version of Immersion TouchSense Software that
satisfies all of the following: (i) Immersion Corporation makes such future
version generally available to its customers on a when and if available basis;
(ii) includes new major feature or functionality additions to the then-currently
shipping Immersion TouchSense Software being upgraded; and (iii) such future
version is marketed and licensed by Immersion under the same Immersion
TouchSense Software product name as the version of the Immersion TouchSense
Software product being upgraded.
1.54    “U.S. Patent Infringement Suit” means the patent infringement litigation
filed by Immersion Corporation against Samsung in the United States District
Court for the Eastern District of Texas with respect to U.S. Patent Nos.
6,429,846, 7,969,288, 9,323,332, 7,982,720, 8,031,181, and 8,619,051.
1.55    “[***]” shall mean game controllers primarily used in the [***] that
provide feel or touch sensations by imparting one or more forces (e.g.,
vibration, damping, vector, deformable, or electro-static), and that are used in
a [***].
1.56    “[***]” shall mean a [***] of a [***] image or environment that can be
[***] by a person.
1.57    “Wearables” means computerized watches, bracelets, anklets, armbands,
shoes, helmets, headphones, earphones, ear-sets, glasses, gloves and, in each
case, substantially similar types of wearable devices.
1.58    “Withholding Claim” shall have the meaning set forth in Section 10.2.
2.
GRANT OF LICENSES AND STANDSTILL.

2.1    Patent License. Subject to Samsung’s compliance with the payment terms
set forth in Section 5, Immersion Ireland, on behalf of itself, its Affiliates,
and their successors and assigns, hereby grants to Samsung and its Affiliates
and their respective customers a royalty-bearing, worldwide, non-exclusive,
non-sublicenseable, non-transferable (except as permitted in this Agreement),
and non-assignable (except as permitted in this Agreement) license during the
Term, under the Immersion Patents, to make, have made, use, sell, offer for
sale, export, import and/or otherwise exploit Licensed Devices. Such license
exhausts each of the Immersion Patents as to the Licensed Devices sold or
otherwise distributed during the Term, subject to Samsung’s compliance with the
payment terms set forth in Section 5. If Samsung desires to include [***] within
the scope of the license grant included in this Section 2.1, then the parties
may, in good faith, discuss the terms and conditions (including the royalty
rate) applicable to [***] and, if the parties so agree, then the parties shall
amend this Agreement to reflect such terms and conditions.
2.2    Standstill. In consideration of and subject to receipt by Immersion of
the [***], Immersion, on behalf of itself and its Affiliates, agrees not to
bring any patent infringement claim solely during the time period between [***]
against Samsung and its Affiliates and their respective customers with respect
to one or more Immersion Patents on account of the making, having made, using,
selling, leasing, offering for sale, importing and/or otherwise disposing of
[***] while reserving the right to retroactively assert such Immersion Patents
against [***] after [***]. Notwithstanding anything to the contrary in this
Agreement, nothing in this Section 2.2 shall: (a) prevent Immersion or its
Affiliates from seeking any remedy (including damages for the making, having
made, using, selling, leasing, offering for sale, importing and/or otherwise
disposing of any [***] during time period between [***], to the same extent as
if Immersion or its Affiliates sought such remedy during such period of time)
from Samsung and its Affiliates and their respective


Immersion Confidential        6

--------------------------------------------------------------------------------




customers, or any other entity or person, after such period of time; or (b)
prevent Immersion from seeking any remedy for a breach by Samsung or its
Affiliates of this Agreement. The rights granted in this Section 2.2 are
personal to Samsung and its Affiliates and shall not apply to any [***] of a
third party that acquires Samsung or its Affiliates after the Effective Date.
However, after any expiration or termination of the standstill covenant
hereunder, the parties shall, in good faith, discuss the terms and conditions
(including the royalty rate) applicable to [***] and, if the parties so agree,
then the parties shall amend this Agreement to reflect such terms and
conditions.
2.3    Release of Claims.
(a)Release by Immersion. Subject to Immersion Ireland’s receipt of the [***],
effective upon the Effective Date, Immersion Ireland, on behalf of itself, its
Affiliates, and their successors and assigns (“Immersion Releasing Entities”),
hereby irrevocably and forever releases and discharges Samsung and its
Affiliates (with its agents, attorneys, and employees), its respective
directors, officers, managers, vendors, suppliers, manufacturers, developers,
distributors, contractors, customers and end-users from any and all claims,
demands, losses, costs, damages, debts, liabilities, obligations and causes of
action, which the Immersion Releasing Entities have made or could have made at
any time before the Effective Date, [***] (the “Immersion Release”).
Notwithstanding anything to the contrary in this Section 2.3(a) the Immersion
Release shall not affect any of Immersion’s rights with respect to any products
(including Licensed Device units) sold or otherwise distributed on or after the
Effective Date, subject to the licenses granted under this Agreement.  For
illustration purposes, the Immersion Release shall not apply to Licensed Device
units manufactured, used, imported, exported, sold or offer for sale by Samsung
or its Affiliates after the Effective Date, subject to the licenses granted
under this Agreement. 
(b)Release by Samsung. Effective upon the Effective Date, Samsung, on behalf of
itself, its Affiliates, and their successors and assigns (“Samsung Releasing
Entities”), hereby fully, finally, irrevocably, and forever releases and
discharges Immersion and its Affiliates (with its agents, attorneys, and
employees), its respective directors, officers, managers, vendors, suppliers,
manufacturers, developers, distributors, contractors, customers and end-users
from any and all claims, demands, losses, costs, damages, debts, liabilities,
obligations and causes of action, [***]. The releases set forth in this Section
2.3(b) shall be collectively referred to as the “Samsung Release.” Samsung, on
behalf of itself, its Affiliates, and their successors and assigns, agrees not
to challenge or dispute the validity or enforceability of any of the Immersion
Patents in any judicial or administrative proceeding, including but not limited
to proceedings before the United States Patent and Trademark Office during the
Term. Notwithstanding anything in this Agreement, Samsung shall retain all
rights to contest the infringement, validity, and/or enforceability of any of
the Immersion Patents, and all other defenses in law or equity, in the event any
Immersion Patent is asserted against Samsung or its Affiliates, or their
respective customers. Samsung does not concede or admit the infringement,
validity, or enforceability of any of the Immersion Patents and this Agreement
shall not be used to evidence or argue that any product or act of Samsung
infringes any of the Immersion Patents.
2.4    Licensed Software.
(a)Object Code License. Subject to Samsung’s compliance with the terms and
conditions of this Agreement, Immersion Ireland grants to Samsung a
royalty-bearing, worldwide, non-exclusive, non-sublicenseable (except for
subsection (iii) below), non-transferable, and non-assignable license during the
Term: (i) to copy and use and access the Immersion TouchSense Software (in
object code form) and incorporate and install such copy into Licensed Devices;
(ii) distribute, sell, offer to sell, import, and export such copy of the
Immersion TouchSense Software, directly or indirectly through distributors,
resellers and/or agents, solely as incorporated in a Licensed Device, to an
end-user customer for use by such end-user customer; and (iii) to sublicense the
rights granted in (i) to third parties solely for the purpose of exercising
Samsung’s rights under (i) above. With respect to Intellectual Property Rights,
the foregoing license includes the right, only under Immersion Intellectual
Property Rights covering inventions embodied in the unmodified Immersion
TouchSense Software, for Samsung to undertake the acts set forth in (i) and (ii)
above solely with respect to the Immersion TouchSense Software as incorporated
in a Licensed Device.
(b)Source Code License. Subject to Samsung’s compliance with the terms and
conditions of this Agreement, Immersion Ireland hereby grants to Samsung the
royalty-bearing, worldwide, non-exclusive, non-sublicenseable (except as
expressly permitted herein), non-transferable, and non-assignable license during
the Term, to internally store, view and modify the elements/modules of the
Immersion TouchSense Software provided by


Immersion Confidential        7

--------------------------------------------------------------------------------




Immersion to Samsung in source code form (the “Source Code”) solely as necessary
to incorporate the Immersion TouchSense Software into Licensed Devices in
accordance with this Agreement. For the avoidance of doubt, the foregoing
license does not include any right or license for Samsung to transmit, display,
perform or distribute to any third party, any of the Source Code. With respect
to patents, the foregoing license includes the right, only under Immersion
Patents covering inventions embodied in the unmodified Source Code, for Samsung
to undertake the acts set forth in this Section 2.4(b) solely as necessary to
incorporate the Immersion TouchSense Software into Licensed TouchSense Devices
in accordance with this Agreement.
(c)Evaluation Software License. Subject to Samsung’s compliance with the terms
and conditions of this Agreement, Immersion Ireland hereby grants to Samsung a
restricted, non-exclusive, personal, nontransferable, nonsublicensable,
royalty-free, revocable right to use, during the Term and in accordance with the
documentation provided by or on behalf of Immersion Ireland, any Evaluation
Software, solely in a non-production capacity for Samsung’s own internal testing
and evaluation of the Evaluation Software. Except as set forth in this Section
2.4(c), no other right or license of any kind is granted by Immersion Ireland to
Samsung hereunder with respect to the Evaluation Software.
2.5    Restrictions, Conditions and Obligations.
(a)Notwithstanding anything to the contrary herein, a party to this Agreement
shall not have the right to enter into any legally binding obligations on behalf
of the other parties to this Agreement.
(b)Samsung shall not distribute the Immersion TouchSense Software: (i) on a
stand-alone basis or with any products other than as part of a Licensed Device
distributed in accordance with this Agreement; or (ii) to any entity whom
Samsung knows or should reasonably conclude will use the Immersion TouchSense
Software primarily for purposes of benchmarking or similar testing, or for
reverse engineering or disassembling.
(c)Except as expressly provided in this Agreement, no right to sublicense the
rights granted to Samsung in this Agreement is granted by Immersion to Samsung.
(d)Immersion reserves all rights not expressly granted to Samsung in this
Agreement. No implied licenses are granted to Samsung under or in connection
with this Agreement.
(e)Samsung shall store the Source Code on secure servers controlled by Samsung
and located at its principal address identified in the preamble above. Samsung
acknowledges that the Source Code constitutes the trade secrets of Immersion.
Further, Samsung agrees to control and safeguard all Source Code using similar
security measures and safeguards as Samsung uses for its own similar source code
but in any event shall observe procedures and controls including at a minimum
the following (for the avoidance of doubt, the obligations contained in this
Section 2.5(e), and all other obligations of Samsung relating to the Source
Code, shall apply with respect to all enhancements, improvements, derivative
works and other modifications made to any Source Code):
i.    The Source Code shall be accessible only by those Samsung employees with a
manifest “need to know” directly related to the purpose of this Agreement.
ii.    Samsung agrees to notify Immersion promptly if a breach of security
occurs that compromises the confidentiality of the Source Code and to take
actions appropriate in the circumstances to rectify such breach.
(f)Notwithstanding Section 2.4(c), Samsung shall not, without the prior written
consent of Immersion Ireland: (a) copy all or any portion of any Evaluation
Software; provided, however, that Samsung may make a reasonable number of copies
solely for the purposes set forth in Section 2.4(c); (b) decompile, disassemble
or otherwise reverse engineer any Evaluation Software, or determine or attempt
to determine any source code, algorithms, methods or techniques embodied in any
Evaluation Software or any portion thereof; (c) distribute, disclose, market,
rent, lease, assign, sublicense, pledge or otherwise transfer any Evaluation
Software, in whole or in part, to any third party; or (d) use any Evaluation
Software for production or other commercial purposes of any kind whatsoever. For
purposes of this Agreement, Samsung shall control and safeguard Evaluation
Software to the same extent as Samsung is obligated to control and safeguard
Source Code pursuant to Section 2.5(e). As between Immersion and Samsung,
Immersion retains all right, title and interest, including all patent rights,
copyrights, trademarks and trade secrets, in and to the


Immersion Confidential        8

--------------------------------------------------------------------------------




Evaluation Software and any portion thereof, and any copy or modification of any
of the foregoing. Samsung shall have only those rights in or to the Evaluation
Software granted to it pursuant to this Agreement. The terms and conditions
applicable to Immersion TouchSense Software in Section 7 (Protection) shall also
apply to the Evaluation Software. The Evaluation Software is provided “as is”
and Immersion Ireland disclaims all warranties and representations, whether
express or implied, relating to the Evaluation Software.”
(g)Immersion Technology Integration Meetings. Members of each party’s
development and engineering teams may meet at least once per calendar year to
discuss Immersion’s latest technology offerings and potential integration of
such technology offerings into Samsung’s products and services.
2.6    Affiliates of Samsung. Notwithstanding anything to the contrary in this
Agreement, if any of Samsung’s Affiliates wish to exercise any rights granted to
Samsung’s Affiliates pursuant to this Agreement, each such Affiliate must first
agree to be bound by the same obligations, limitations and restrictions imposed
on Samsung under this Agreement. Samsung shall cause each of such Affiliates to
comply with the terms and conditions of this Agreement and shall be responsible
for the acts or omissions of its Affiliates as if such acts and omissions had
been the acts and omissions of Samsung hereunder.
2.7    Dismissal/Termination of Current Litigation.
(a)Dismissal of District Court Claims. [***], the parties shall request
dismissal with prejudice of Immersion’s causes of action for infringement of the
U.S. patents owned by Immersion or its Affiliates that are the subject of the
U.S. Patent Infringement Suit and Samsung’s counterclaims relating to such
patents. Each party shall bear its own attorneys’ fees and costs relating to
such dismissal.
(b)Termination of IPRs. [***], the parties shall jointly seek to terminate the
IPRs (and keep this Agreement confidential) in United States Patent and
Trademark Office by submitting a joint request to terminate each IPR. Such
termination shall be without prejudice, and Samsung retains all rights available
under law to challenge any of the Immersion Patents in the event of termination
of this Agreement, subsequent disputes between or among the parties to this
Agreement involving the Immersion Patents, or material breach of this Agreement
by Immersion.
(c)China Litigation. Samsung shall take no action, directly or indirectly, to
oppose any appeal filed by Immersion to a China Petition for Invalidation.
(d)Dismissal of Germany Litigation. [***], Immersion shall withdraw Immersion’s
action for infringement of the German Patents owned by Immersion or its
Affiliates that are the subject of the Germany Patent Infringement Suit
(infringement action 2 O 21/19 District Court Mannheim). Each party shall bear
its own attorneys’ fees and costs relating to such withdrawals.
2.8    If there is any breach of Section 9.2(d) by Immersion and/or otherwise it
is found that Immersion Ireland does not have the full power and authority to
grant the licenses, release and rights under this Agreement, to the extent that
Immersion Ireland does not have such power and authority, Immersion Corporation,
on behalf of itself and its Affiliates grant the licenses, release and rights
under this Agreement without further consideration.
3.
MARKETING; ATTRIBUTION.

3.1    Press Release. Immersion may issue a press release substantially in the
form attached as Exhibit A. Neither party shall issue any other press release
regarding its relationship with the other party pursuant to this Agreement
without the consent of the other party, which shall not be unreasonably withheld
or delayed.
3.2    Trademark License. Immersion Ireland hereby grants to Samsung a
non-exclusive, limited license to use, and Samsung may use, Immersion trademarks
(“Immersion Trademarks”) in connection with the [***]. Samsung agrees not to
affix any Immersion Trademarks to products other than the [***]. Nothing in this
Agreement imposes any obligation on Samsung or its Affiliates to mark any
product with the number(s) of any of the Immersion Patents.
3.3    Quality. Samsung acknowledges that all use of the Immersion Trademarks
will inure to the benefit of Immersion. Samsung shall not register Immersion
Trademarks or a confusingly similar trademark in any jurisdiction and will not
adopt any trademark which is confusingly similar to any trademark of Immersion
or which includes a


Immersion Confidential        9

--------------------------------------------------------------------------------




prominent portion of any trademark of Immersion. All use by Samsung of the
Immersion Trademarks will be subject to Immersion’s then-current quality control
requirements and trademark guidelines.
3.4    Acknowledgment. Samsung acknowledges that Immersion is the sole and
exclusive owner of the Immersion Trademarks. Samsung agrees that Samsung will do
nothing inconsistent with such ownership either during the Term or afterwards.
Samsung agrees that use of the Immersion Trademarks by Samsung shall inure to
the benefit of and be on behalf of Immersion. Samsung acknowledges its
utilization of the Immersion Trademarks will not create any right, title, or
interest in the Immersion Trademarks in Samsung.
4.DELIVERY AND IMPLEMENTATION OF LICENSED SOFTWARE.
4.1    Porting of Licensed Software. Immersion and Samsung may agree to port the
Immersion TouchSense Software to Licensed TouchSense Devices selected by
Samsung, and to otherwise integrate the Immersion TouchSense Software into such
Licensed TouchSense Devices.
4.2    Upgrades, Updates and Error Corrections.
(a)Updates/Upgrades. Immersion shall provide Samsung with Updates and/or
replacement versions that Immersion develops to any part of the Immersion
TouchSense Software ported under Section 4.1, at no additional charge to
Samsung. Samsung and Immersion may agree to cooperate to port Upgrades to
Licensed TouchSense Device models selected by Samsung.
(b)Error Corrections. In the event that Samsung notifies Immersion, in
accordance with Immersion’s then-current standard bug notification process,
about a material noncompliance of the Immersion TouchSense Software with
Immersion’s then-current specifications for the Immersion TouchSense Software,
Immersion will use commercially reasonable efforts to understand and correct
such noncompliance. Immersion will acknowledge Samsung’s notification of
noncompliance promptly after Immersion's receipt of such notification. Within
three (3) business days following its acknowledgement of proper notification,
Immersion will provide a status report confirming Immersion’s ability or
inability to reproduce the reported noncompliance. Should Immersion be able to
reproduce the noncompliance, within five (5) business days following its
acknowledgement of proper notification, Immersion will provide Samsung with a
plan and timetable for resolution of the noncompliance. Should Immersion not be
able to reproduce the noncompliance, the parties will schedule a teleconference
to discuss how to proceed with resolution of the noncompliance. At Immersion’s
request, Samsung shall provide an Immersion engineering team with access to
Samsung’s software and/or hardware development tools and development environment
(including applicable user interface, operating system and other source code
involving calls to, or use of, the Immersion TouchSense Software), at Samsung’s
facilities, and shall cooperate with Immersion to reproduce, understand and
correct such noncompliance. In the event that Immersion is unable to correct any
such noncompliance that is preventing commercial shipment of a Licensed
TouchSense Device, at Samsung’s request, Immersion shall provide a Samsung
engineering team with access to Immersion’s software and/or hardware development
tools and development environment (including applicable Immersion TouchSense
Software source code), at Immersion’s facilities, and shall cooperate with
Samsung to reproduce, understand and correct such noncompliance. The parties
shall repeat the above process until the Immersion TouchSense Software complies
with the then-current specifications agreed between the parties or until Samsung
has reasonably rejected the delivered Immersion TouchSense Software five (5)
times. In such a case, the parties shall make good faith efforts to amicably
resolve the noncompliance. If the parties are unable to reach a resolution after
ninety (90) days of good faith negotiations, the matter shall be resolved in
accordance with the arbitration procedures set forth in Section 13.3.
5.FINANCIAL TERMS.
5.1    [***]. In consideration for the Immersion Release, Samsung shall pay
Immersion Ireland [***], which shall be due within thirty (30) days after
receiving from Immersion both an original signed invoice and Tax Document.
5.2    Royalties. In consideration of the licenses and rights granted herein and
subject to Sections 5.6 and 10.2, Samsung shall pay to Immersion Ireland
royalties in accordance with this Section 5.2. With respect to each calendar
quarter during the Term [***], Samsung, in its sole decision, may either: (a)
pay [***] in accordance with Section 5.2(a), or (b) pay [***] set forth in
Section 5.2(b). If Samsung does not provide notice of its election prior to the
beginning of a calendar quarter during the Term [***], Samsung shall pay [***]
for the calendar quarter in accordance


Immersion Confidential        10

--------------------------------------------------------------------------------




with [***]. If Samsung elects to pay [***] set forth in Section 5.2(b) for such
calendar quarter, Samsung shall provide Immersion with written notice indicating
such election prior to the beginning of such calendar quarter during the Term
and pay [***] set forth in Section 5.2(b). [***], Samsung shall pay [***],
[***]which payment shall be due within thirty (30) days after receiving both an
original signed invoice and Tax Document. For the [***], Samsung, in its sole
decision, may either: (a) pay [***], which payment shall be due within thirty
(30) days after receiving both an original signed invoice and Tax Document (if
reasonably requested by Samsung), or (b) pay [***] in accordance with Section
5.2(b). Samsung is free to determine its own prices for the [***]. If Samsung
elects to pay [***] set forth in Section 5.2(b) for [***], Samsung shall provide
Immersion with written notice indicating such election prior to [***] and pay
[***] set forth in Section 5.2(b). All royalty payments and/or fees (including,
but not limited to, [***] and any [***]) made under this Agreement shall be
non-refundable and non-creditable; provided that nothing in this sentence shall
affect Immersion’s obligations under Section 5.6 and Section 10.2. No employee
or representative of Immersion has any authority to dictate or in any way
inhibit Samsung’s pricing discretion with respect to the [***].
(a)[***]. If, with respect to a calendar quarter [***] during the Term, Samsung
opts to pay [***] in accordance with this Section 5.2(a), then Samsung shall pay
Immersion Ireland a fee of [***], which payment shall be due after the end of
such calendar quarter and within thirty (30) days after receiving both an
original signed invoice and Tax Document (if reasonably requested by Samsung).
Immersion may send the original signed invoice after the end of such calendar
quarter.
(b)[***]. If Samsung opts to pay royalties in the form of [***] for worldwide
sales and other distributions by Samsung or its Affiliates of [***] in a given
calendar quarter [***], or in [***] during the Term in accordance with this
Section 5.2(b), then Samsung shall pay to [***] for each [***] sold or otherwise
distributed worldwide by or on behalf of Samsung or its Affiliates for the
calendar quarter or [***]an amount equal to [***].
5.3    Royalties Set for Convenience of the Parties. The parties acknowledge and
agree that the [***] due hereunder may or may not represent an aggregate
consideration of the relative values, scope, applicability, and expiration dates
of the Immersion Patents and Immersion TouchSense Software that are licensed to
Samsung pursuant to this Agreement. Further, the parties acknowledge and agree
that [***] hereunder reflect the significant non-monetary consideration received
by Immersion under this Agreement, including but not limited to the press
release, the software licenses contained herein, as well as the uncertainty
inherent in any litigation relating to Samsung’s products. The method of
calculating the amount of [***] hereunder were chosen by the parties for their
convenience, and nothing shall be construed or referenced to indicate evaluation
of Immersion Patents in connection with Licensed Devices by either party. Such
method avoids the difficulty and expense of implementing a complex matrix of
multiple rates, and shall have no effect on the scope of the licenses and
releases granted pursuant to this Agreement. Given the worldwide scope of this
Agreement, the impracticality of monitoring by Samsung of the movement of [***]
through international markets, that different [***] may be covered by different
portions of the Licensed Patents, and that some Licensed Patents may expire
during the Term, the parties agree that calculating payment based on worldwide
sales and other distributions of the [***] at the rates set forth in this
Agreement is agreeable. In no event is the payment of any royalty a concession
or admission by Samsung and/or its Affiliates that any of the Immersion Patents
is or is not valid or enforceable, or that any Samsung device or product is
covered by or practices any claim of any of the Immersion Patents. Further,
nothing in amounts payable or paid under this Agreement shall be used to
evidence or argue that a license to Samsung or its Affiliates under any of the
Immersion Patents is necessary or required, or that such amounts reflect a
valuation by Samsung or its Affiliates of this license and/or the Immersion
Patents. Entry into this Agreement is not an admission or concession by Samsung
or its Affiliates that they require a license to the Immersion Patents for any
Samsung product or activity.
5.4    Reports.
(a)Reports. If, with respect to a calendar quarter during the Term, Samsung opts
to pay [***] set forth in Section 5.2(b), on or before the thirtieth (30th) day
following the end of the calendar quarter, Samsung will provide Immersion with a
written binding report by email to royalty@immersion.com (or such other email
address as Immersion may provide from time to time), in a form reasonably
specified by Immersion, detailing the number of individual units of [***] sold
or otherwise distributed by or on behalf of Samsung or its Affiliates during
such calendar quarter, and a calculation of [***] with respect thereto.
5.5    Payments.


Immersion Confidential        11

--------------------------------------------------------------------------------




(a)[***]. Samsung will pay [***] in accordance with Section 5.1. Samsung will
pay the [***] in accordance with Section 5.2.
(b)[***]. If, with respect to a calendar quarter during the Term [***], Samsung
opts to pay [***], then the [***] shall be due after the end of the calendar
quarter and within thirty (30) days after receiving both an original signed
invoice and Tax Document (if reasonably requested by Samsung). Immersion may
send the original signed invoice after the end of such calendar quarter. If,
with respect the [***] of the Term, Samsung opts to pay the [***], the [***]
shall be due after the end of the Term and within thirty (30) days after
receiving both an original signed invoice and Tax Document. Immersion Ireland
shall provide all invoices under this Agreement by email to [***] (or such other
email address as Samsung may provide from time to time).
(c)[***]. If, with respect to a calendar quarter during the Term [***], Samsung
has opted to pay royalties in the form of [***] in accordance with Section
5.2(b), then Samsung will pay the applicable [***] accruing in such calendar
quarter, following a report by Samsung under Section 5.4 and within thirty (30)
days after receiving both an original signed invoice and Tax Document (if
reasonably requested by Samsung). If, with respect to [***] of the Term, Samsung
has opted to pay royalties in the form of [***] in accordance with Section
5.2(b), then Samsung will pay the applicable [***] accruing in the [***],
following a report by Samsung under Section 5.4 and within thirty (30) days
after receiving both an original signed invoice and Tax Document. Immersion
Ireland shall provide all invoices under this Agreement by email to [***] (or
such other email address as Samsung may provide from time to time). Samsung’s
payment of a [***] shall not be used to argue that Samsung has a preference or
practice for payment of royalties [***].
(d)Interest, Wire Transfer. All sums not paid when due shall accrue interest
daily until paid in full at the lesser of: (a) 1.5% per month; and (b) the
highest rate permissible by law. In the event Samsung fails in any way to pay or
perform hereunder, Immersion may offset or setoff any payment or performance due
by Samsung under this Agreement against payment and/or performance due by
Immersion or its Affiliates under this Agreement or any other agreement or
obligation between Samsung (or any of its Affiliates) and Immersion (or any of
its Affiliates). All payments due hereunder shall be paid in U.S. funds by wire
transfer in accordance with the instructions below (or such other instructions
as may be designated in writing by Immersion from time to time) and,
notwithstanding any other provision of this Agreement to the contrary, no
amounts shall be deemed paid until actually received at the bank account
designated by Immersion and freely withdrawable without obligation to the same
extent as cash:
For Account of Immersion Software Ireland Limited
[***]
5.6    Taxes and Duties. Subject to Section 10.2, each party shall be
responsible for its own taxes, fees, levies or other charges, which may arise in
connection with this Agreement. If a governmental authority, including a Korean
tax authority imposes and withholds any taxes on payments to be made by Samsung
to Immersion Ireland hereunder, Samsung shall have the right to withhold and
deduct such taxes from payments to be made by Samsung; provided that if
Immersion appeals such imposition and prevails in such appeal, then Samsung
shall deliver to Immersion the amounts refunded by the Korean tax authorities.
Samsung shall provide Immersion Ireland with any certificate or other
documentation that Samsung receives from a government authority as proof of
payment of such withheld taxes. For clarity, if, after the Effective Date, there
is any Withholding Claim by a Korean tax authority under Section 10.2 whereby
the Korean tax authorities assert that withholding tax should have been withheld
from payments made to Immersion Ireland pursuant to this Agreement, then Samsung
shall have the right to withhold and deduct such taxes from any payments to be
made by Samsung under Section 5 at the time of such Withholding Claim and
thereafter, and such deduction or withholding shall not be regarded a breach of
this Agreement by Samsung. For further clarity, the parties agree that there is
no Withholding Claim by any Korean tax authority that exists as of the Effective
Date. Upon execution of the Agreement, Immersion Ireland shall provide to
Samsung appropriate tax forms (including the form as attached in Exhibit B, "Tax
Application") and other documentation for Samsung to submit to the applicable
authorities ("Tax Document").
5.7    Audits. Immersion shall have the right, no more than once each calendar
year during the Term, to have an independent auditor examine, reproduce, and
audit the relevant books, records, and accounts of Samsung in order to verify
amounts payable by Samsung pursuant to Section 5.2(b), with respect to calendar
quarters for which Samsung has opted to pay [***] pursuant to Section 5.2(b).
Samsung will promptly remit any undisputed underpayment to Immersion upon
Samsung’s receipt of notice from Immersion. Immersion will pay the costs of any
audit of Samsung;


Immersion Confidential        12

--------------------------------------------------------------------------------




provided, that if such audit reveals any underpayment of royalties in an amount
greater than [***] due under Section 5.2(b) for any year, then Samsung shall
promptly remit an amount equal to the underpayment and interest thereon at 1.5%
per month (measured from the date each underreported payment obligation became
due and owing), and Samsung shall pay the reasonable costs of each such audit.
Any audit shall be preceded by at least fifteen (15) days’ advance written
notice and shall be performed during normal business hours by the auditor.
6.RESERVATION OF RIGHTS.
6.1    Ownership of Preexisting Intellectual Property, Solely Developed
Technology, and the Immersion TouchSense Software. Immersion shall retain sole
ownership and control of all Immersion Preexisting Technology, the Immersion
TouchSense Software (including all Upgrades, Updates, error corrections,
replacement versions, and ports delivered to Samsung pursuant to this Agreement)
and all Immersion Solely Developed Technology. Samsung shall retain sole
ownership and control of all Samsung Preexisting Technology and all Samsung
Solely Developed Technology. Except to the extent otherwise required by any
applicable laws, no implied rights or licenses are granted pursuant to this
Agreement.
6.2    Jointly-Created Intellectual Property. The parties acknowledge that, in
the future, the parties may enter into agreements pursuant to which joint
development projects may be undertaken.  While neither party shall have any
obligations unless and until such an agreement has been duly executed by the
parties, the parties currently acknowledge that (a) such agreement will contain,
among other things, appropriate ownership, licensing (under each party’s
background and foreground intellectual property rights) and financial terms in
connection with any joint development projects and other matters, and (b) to the
extent that the parties collaborate on and jointly develop any Intellectual
Property Rights in the course of performance under the terms of such agreements,
such Intellectual Property Rights will be jointly owned by the parties, and each
party shall be free to exploit such jointly-owned Intellectual Property Rights
in such ways as described in such an agreement without the need to pay any
royalties or other amounts to the other party (all without limiting the rights
and obligations of the parties with respect to any Intellectual Property Rights
separately owned or controlled by the other party), and (c) the parties will
address any other rights or licenses applicable thereto. The parties acknowledge
that if such an agreement is pursued, such agreement will be separately
negotiated and terms mutually agreed upon by both parties.
7.PROTECTION. Samsung acknowledges that the Immersion TouchSense Software (and
any specifications, schematics, drawings, or other documentation related
thereto) contains trade secrets of Immersion and agrees that it shall not, and
shall cause its employees, agents, and/or contractors not to: (a) reverse
engineer or disassemble the Immersion TouchSense Software or otherwise attempt
to discover the internal workings or design of the Immersion TouchSense
Software; or (b) develop methods to enable unauthorized parties to use the
Immersion TouchSense Software (or any specifications, schematics, drawings, or
other documentation related thereto), except to the extent that the foregoing
prohibitions violate applicable local law and provided that Samsung notifies
Immersion in writing ninety (90) days prior to any proposed action in
contravention of such prohibitions. Further, Samsung shall not modify, create
any derivative works of, duplicate, disclose, or otherwise use the Immersion
TouchSense Software except as expressly permitted hereunder and shall protect
the Immersion TouchSense Software with at least the same degree of care with
which it protects its own similar confidential information (but in no event less
than reasonable care). Samsung acknowledges and agrees that unauthorized
modification, derivative work, duplication, disclosure, or other use of the
Immersion TouchSense Software may cause Immersion serious financial loss.
Accordingly, in the event of any unauthorized modification, derivative work,
duplication, disclosure, or other use of the Immersion TouchSense Software,
Samsung agrees that Immersion shall have the right to seek injunctive or other
equitable relief. In this regard, Immersion recognizes and accepts that Samsung
has employed and may continue to employ various software of its own creation
and/or developed with or based on Google technology (including the Android
operating system), and that such software is not an unauthorized modification,
derivative work, duplication, disclosure, or improper use of the Immersion
TouchSense Software.
8.NO WARRANTIES. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 9, TO THE MAXIMUM
EXTENT PERMITTED UNDER APPLICABLE LAW, NEITHER PARTY MAKES ANY PROMISES,
REPRESENTATIONS, OR WARRANTIES, EITHER EXPRESS, IMPLIED, STATUTORY, OR
OTHERWISE, WITH RESPECT TO THE IMMERSION TOUCHSENSE SOFTWARE OR THE LICENSED
DEVICES HEREUNDER, INCLUDING THEIR CONDITION, THEIR CONFORMITY TO ANY
REPRESENTATION OR DESCRIPTION, OR THE EXISTENCE


Immersion Confidential        13

--------------------------------------------------------------------------------




OF ANY LATENT OR PATENT DEFECTS, AND IMMERSION SPECIFICALLY EXCLUDES ALL IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND
NON-INFRINGEMENT, AND ANY IMPLIED WARRANTIES ARISING FROM USAGE OF TRADE, COURSE
OF DEALING, OR COURSE OF PERFORMANCE.
9.REPRESENTATIONS AND WARRANTIES.
9.1    Mutual.
(a)As of the date of execution of this Agreement, each of Immersion and Samsung
represents and warrants that it is duly organized and validly existing under the
laws of the jurisdiction of its organization or incorporation and, if relevant
under such laws, in good standing.
(b)During the Term, each of Immersion and Samsung warrants that it shall comply,
in all material respects, with all applicable laws, regulations, orders or
judgments of any court order or other agency of government.
(c)As of the date of execution of this Agreement, each of Immersion and Samsung
represents and warrants that it has the power to execute this Agreement and any
other documentation relating to this Agreement to which it is a party.
(d)As of the date of execution of this Agreement, each of Immersion and Samsung
represents and warrants that: (i) it has the power to deliver this Agreement and
any other documentation relating to this Agreement that it is required by this
Agreement to deliver; (ii) it has the power to perform its obligations under
this Agreement and has taken all necessary action to authorize such execution,
delivery and performance; (iii) no consent of any third party is required for it
to enter into or perform this Agreement; (iv) such execution, delivery and
performance do not violate or conflict, in each case, in any material manner,
with any law applicable to it, any provision of its constitutional documents,
any order or judgment of any court or other agency of government applicable to
it or any of its assets or any contractual restriction binding on or affecting
it or any of its assets.
9.2    Immersion. Immersion warrants as follows:
(a)At the time of delivery of any Immersion TouchSense Software, Immersion
Ireland warrants that such Immersion TouchSense Software will comply in all
material respects with Immersion’s published specifications therefor. Samsung’s
sole remedy with respect to breach of this warrant is set forth in Section
4.2(b).
(b)The Immersion TouchSense Software, as delivered by Immersion Ireland, does
not contain any known virus or any other contaminant, including codes, commands
or instructions that, in each case, may alter, delete, erase, damage, disable,
disrupt or otherwise interfere, in each case, in a manner not intended by
Samsung or set forth in the applicable Immersion specifications of the Immersion
TouchSense Software, with the use of the Immersion TouchSense Software, or any
other software, data or information.
(c)Immersion Ireland warrants that, except for the Linux Modules and except as
otherwise disclosed by Immersion to Samsung prior to delivery to Samsung,
Immersion Ireland shall not incorporate any Open Source Software into the
Immersion TouchSense Software without Samsung’s prior consent.
(d)Immersion represents and warrants that Immersion Ireland has the full power
and authority to grant releases, licenses, and rights under this Agreement to
Samsung and its Affiliates.
10.INDEMNITY.
10.1    IP Claims. Immersion Ireland agrees to (1) indemnify, hold harmless and
defend Samsung against any claim, legal action, or administrative procedure
filed against Samsung by a third party alleging that [***] (an “IP Claim”), and
(2) pay all damages and costs, including reasonable attorneys’ fees, finally
awarded by a court of competent jurisdiction with respect to such IP Claim
awarded against Samsung in a final judgment or settlement approved in advance
and in writing by Immersion Ireland; provided that Samsung: (a) notifies
Immersion Ireland in writing within thirty (30) days of commencement of such IP
Claim, (b) grants Immersion Ireland sole control of the defense and settlement
of the IP Claim, and (c) provides Immersion Ireland with all timely assistance,
information and authority required for the defense and settlement of the IP
Claim. To avoid or settle any IP Claim, Immersion Ireland, at its sole


Immersion Confidential        14

--------------------------------------------------------------------------------




option and expense, may: (i) obtain for Samsung the right to continue to use the
Immersion TouchSense Software as contemplated herein, (ii) modify the Immersion
TouchSense Software so that it becomes non-infringing, but without materially
altering its functionality, (iii) replace the Immersion TouchSense Software with
functionally equivalent non infringing technology, or, if options (i), (ii) and
(iii) above cannot be accomplished despite Immersion Ireland’s commercially
reasonable efforts, then Immersion Ireland may terminate the software licenses
contained in this Agreement. Notwithstanding the foregoing, Immersion Ireland
assumes no liability for IP Claims to the extent arising from or based on
(i) the combination of the Immersion TouchSense Software with other products not
provided by Immersion Ireland where such claim would not have arisen from the
use of the Immersion TouchSense Software standing alone; except where such
combination is necessary for the intended use of the Immersion TouchSense
Software, (ii) any modification of the Immersion TouchSense Software not made by
or under the authority of Immersion Ireland, where such infringement would not
have occurred but for such modifications, or (iii) use of any version of the
Immersion TouchSense Software other than the current version of the Immersion
TouchSense Software, if the infringement would not have occurred but for use of
such non-current version. Samsung’s sole and exclusive remedy with respect to
any IP Claim shall be for Immersion Ireland to perform its obligations under
this Section 10.
10.2    Immersion Ireland. Immersion acknowledges and confirms that, (i) based
on its own investigation of all tax laws, treaties and other regulations
applicable to this transaction, it has concluded any payment under this
Agreement should not be subject to taxes under Section 5.6, (ii) it has decided
not to pay any withholding taxes under Section 5.6 and (iii) it has asked
Samsung to wire any payment under this Agreement without deducting such taxes
under Section 5.6. As of the Effective Date, Samsung agrees that no Withholding
Claim exists with respect to amounts payable under this Agreement. In the event
that the Korean tax authorities indicate that such Korean tax authorities intend
to review the payments made by Samsung to Immersion Ireland hereunder to
determine whether any withholding tax on payments made to Immersion Ireland
pursuant to this Agreement is required under applicable Korean law or
international treaty to be withheld by Samsung, Samsung shall immediately inform
Immersion Ireland and Immersion Corporation in writing regarding such inquiries.
Immersion Ireland and Immersion Corporation shall cooperate with Samsung on
behalf of Immersion Ireland or Immersion Corporation in connection with such
inquiry, and Samsung shall respond to such Korean tax authorities. However, in
the event that, after the Effective Date, the Korean tax authorities assert that
withholding tax should have been withheld from payments made to Immersion
Ireland pursuant to this Agreement and impose such withholding tax thereafter,
or if the Korean tax authorities legally requires Samsung to withhold
withholding tax from payments made to Immersion Ireland pursuant to this
Agreement (a “Withholding Claim”), Immersion Ireland or Immersion Corporation
shall either (i) pay such withholding tax (including taxes due, penalty,
interest, etc. imposed by such Korean tax authority) (collectively, the “Imposed
Tax”) by the due date imposed by such Korean tax authority directly to such
Korean tax authority, or (ii) pay Samsung the amount equal to the Imposed Tax to
comply with such Withholding Claim by Samsung as an obligatory tax payer on
behalf of Immersion Ireland or Immersion Corporation by the due date imposed by
such Korean tax authority. If Immersion does not comply with the previous
sentence, then Samsung may pay the Imposed Tax and Immersion shall reimburse the
amount equal to the Imposed Tax with any accrued interest therewith (same
interest rate as in Section 5.5(d)), immediately but no later than thirty (30)
days after Samsung pays the Imposed Tax. If Immersion does not comply with the
previous sentence, then Samsung may deduct such amount of Imposed Tax any
accrued interest therewith (same interest rate as in Section 5.5(d)) from any
payment under Section 5 during the Term. Immersion may appeal any Withholding
Claim through all applicable administrative and judicial sources of appeal and
Samsung shall cooperate with Immersion Ireland and Immersion Corporation in
connection with such appeal. If Immersion prevails in such appeal, Samsung shall
deliver to Immersion the amounts refunded by the Korean tax authorities. For the
purpose of clarity, Immersion shall indemnify, hold harmless, and defend Samsung
against any claim, legal action, or administrative procedure in connection with
any withholding tax issues. Samsung shall provide all necessary assistance to
Immersion to enable Immersion to obtain a credit for any Imposed Taxes paid by
Immersion (or any amounts withheld by Samsung, including any Imposed Taxes
withheld by Samsung) if permitted/available under applicable law.
11.LIMITATION OF LIABILITY. IN NO EVENT WILL IMMERSION BE LIABLE FOR ANY LOSS OF
USE, LOSS OF PROFIT, INTERRUPTION OF BUSINESS, OR ANY INDIRECT, SPECIAL,
INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES OF ANY KIND (INCLUDING LOST
PROFITS), REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT, TORT (INCLUDING
NEGLIGENCE), STRICT PRODUCT LIABILITY, OR OTHERWISE, EVEN IF IMMERSION HAS BEEN
ADVISED, OR SHOULD HAVE BEEN AWARE, OF THE POSSIBILITY OF SUCH DAMAGES. EXCEPT
FOR [***] AND A BREACH OF THE


Immersion Confidential        15

--------------------------------------------------------------------------------




CONFIDENTIALITY PROVISIONS SET FORTH HEREIN, IN NO EVENT WILL IMMERSION’S
LIABILITY UNDER THIS AGREEMENT, WHETHER IN CONTRACT, TORT, OR ANY OTHER THEORY
OF LIABILITY, EXCEED [***]. The parties acknowledge that the limitations of
liability in this Section 11 and in the other provisions of this Agreement and
the allocation of risk herein are an essential element of the bargain between
the parties, without which Immersion Ireland would not have entered into this
Agreement. Immersion Ireland’s pricing reflects this allocation of risk and the
limitation of liability specified herein.
12.TERM AND TERMINATION.
12.1    Term. This Agreement shall commence as of the Effective Date and
continue until the five-year anniversary of the Effective Date (“Initial Term”
At Samsung’s option, all the licenses and rights granted under this Agreement
(and all applicable terms and conditions relating thereto) shall continue for an
additional 5-year period (“Renewal Term,” and together with the Initial Term,
the “Term”) so long as Samsung provides Immersion with written notice of its
intent to renew such licenses and rights not later than 180 days in advance of
the end of the Initial Term.
12.2    Termination for Cause. Either party may terminate this Agreement by
written notice if the other party materially breaches the terms of this
Agreement and fails to cure such breach within sixty (60) days of receipt of
written notice thereof by such other party.
12.3    Effect of Termination. Notwithstanding anything to the contrary in this
Agreement, upon the expiration or termination of this Agreement for any reason:
(a) Samsung shall immediately cease, using all Immersion Trademarks, and holding
itself out as a reseller or distributor of the Immersion TouchSense Software and
shall promptly return or destroy, as directed by Immersion, all copies of the
Immersion TouchSense Software (and confidential information) and provide
Immersion Ireland with a written certification of such destruction signed by an
officer of Samsung; and (b) all rights and licenses granted by Immersion
hereunder shall immediately cease. The defined terms in this Agreement and the
rights and obligations contained in the following sections shall survive any
expiration or termination of this Agreement: Section 1, Section 2.3, Section
2.4, Section 2.6, Section 3.4, Section 5.1 through Section 5.7, in each case,
with respect to amounts due or payable during the Term, Section 6, Section 7,
Section 8, Section 10, Section 11, Section 12, and Section 13. For clarity,
licenses granted to Samsung and its Affiliates with respect to any Licensed
Devices made, having been made, used, sold, offered for sale, exported and/or
imported during the period for which Samsung has completed its payment under
Section 5 shall be effective and survive any expiration or termination of this
Agreement.
13.MISCELLANEOUS.
13.1    Succession and Assignment. Either party may not assign this Agreement
without the prior written consent of the other party, provided however that this
Agreement may be assigned either to an Affiliate of the assigning party, or to a
corporate successor in interest in the case of a merger or acquisition or in
connection with a sale of substantially all of a party’s assets, in each case,
without the prior approval of the other party. Further, a party may assign this
Agreement, in whole or in part, without consent from the other party to any
successor or assignee of its business relating the this Agreement by way of
internal reorganization, including but not limited to, as a result of and based
on the consummation of a transaction (or an integrated series of transactions)
involving a spin-off or reorganization of such business by means of (a) a
distribution of shares of such business to such Party’s then existing
shareholders, (b) an initial public offering of voting securities of any such
business, (c) an internal reorganization that does not involve any third party,
or (d) a combination of the immediately preceding clauses (a), (b) and (c)
above, provided that such successor or assignee must agree as part of such
assignment to be bound by all terms and conditions of this Agreement to the
extent that the assigning party would have been required to perform under this
Agreement. Any attempt to assign this Agreement, or any license granted herein,
in violation of the provisions of this Section 13.1 shall be void. Immersion
shall ensure that any third party to whom Immersion or any of its Affiliates
assigns this Agreement (or sells the Intellectual Property Rights related to
this Agreement) shall fully assume all the obligations and responsibilities
under this Agreement of Immersion, including continuing to grant the licenses to
Samsung under this Agreement. In case of a Change of Control of Immersion to a
Samsung Competitor, Immersion shall ensure that Samsung may continue to use the
Source Code to enable Samsung to exercise its license granted under this
Agreement and Immersion shall provide all reasonable assistance and reasonable
support to enable Samsung to exercise such license. “Change of Control” shall be
deemed to have occurred in the event that (i) a Samsung Competitor acquires
ownership, directly or indirectly, of more than fifty percent (50%) of the
voting shares of Immersion Ireland, or otherwise the possession, directly or
indirectly, of the power to direct or cause the directions of the management and
policies of Immersion Ireland (whether by reason of


Immersion Confidential        16

--------------------------------------------------------------------------------




acquisition, merger, reorganization, operation of law or otherwise); or (ii)
all, or substantially all, of Immersion Ireland’s assets are acquired (whether
by reason of acquisition, merger, reorganization, operation of law or otherwise)
by, or combined by merger with, any other third party.
13.2    Third Party Beneficiary. Notwithstanding anything to the contrary in
this Agreement, Immersion Corporation shall fulfill any of Immersion Ireland’s
obligations pursuant to this Agreement should Immersion Ireland fail to meet any
of its assumed obligations. Immersion Ireland and Immersion Corporation shall be
jointly and severally liable for any breach of this Agreement by Immersion
Ireland or Immersion Corporation or failure to perform any obligations of
Immersion Ireland or Immersion Corporation under or in relation to this
Agreement. Further, Immersion Corporation reserves the right to fully enforce in
its own name, at law and in equity, any and all rights of Immersion Ireland
under this Agreement should Immersion Ireland fail to assert such rights.
13.3    Governing Law. The validity of this Agreement, the construction and
enforcement of its terms, and the interpretation of the rights and duties of the
parties shall be governed by the laws of the state of New York, U.S.A.,
excluding its choice of law principles. The parties shall in good faith attempt
to resolve any dispute arising out of or related to this Agreement promptly by
negotiations between executives who have authority to settle such controversy.
If such dispute has not been resolved by negotiation within ninety (90) days,
the parties shall endeavor to settle such dispute by binding arbitration in
Maui, Hawaii, conducted expeditiously in accordance with the Rules of
Arbitration of the International Chamber of Commerce, or equivalent thereof if
agreed between the parties; provided, however, that if one party has requested
the other to participate in negotiation and the other has failed to participate,
the requesting party may initiate arbitration before the expiration of the above
period. The award of the arbitration shall be made pursuant to a written opinion
stating the legal basis and factual findings underlying the opinion and shall be
final and binding upon the parties.
13.4    Confidential Information.
(a)Immersion Disclosures. Samsung agrees to treat as confidential, and not to
use for any other purpose other than permitted by Immersion, any information
designated as confidential information by Immersion, and provided to Samsung by
Immersion during the course of this Agreement which is either marked as
confidential or proprietary or summarized and identified in writing as
confidential or proprietary within thirty (30) days after disclosure, and
further agrees not to disclose such confidential information to third parties.
(b)Samsung Disclosures. Immersion agrees to treat as confidential, and not to
use for any other purpose other than permitted by Samsung, any information
designated as confidential information by Samsung, and provided to Immersion by
Samsung during the course of this Agreement which is either marked as
confidential or proprietary or summarized and identified in writing as
confidential or proprietary within thirty (30) days after disclosure, and
further agrees not to disclose such confidential information to third parties.
(c)Exceptions. The foregoing obligations of confidentiality do not apply to
information which (i) was previously known to the recipient without a duty of
confidentiality, (ii) is rightfully received from a third party by the recipient
without a duty of confidentiality, or (iii) becomes publicly known or publicly
available without breach of this Agreement, (iv) was communicated by such
disclosing party to an unaffiliated third party on an unrestricted basis; or (v)
is independently developed without use of disclosing party’s Confidential
Information. In the event either party receives a subpoena or other legal
process requiring the disclosure of confidential information previously
disclosed by the other, the party receiving such subpoena or legal process shall
promptly notify the other party in order to permit such party to seek to prevent
or limit disclosure of its confidential information. Provided such notice is
timely given, required disclosure of confidential information pursuant to
subpoena or other legal process shall not constitute a breach of this Agreement.
Each party may, in the course of conducting such party’s business, disclose
confidential information received from the other party to the recipient party’s
professional business advisors such as accountants and attorneys or as otherwise
required to comply with the law.
13.5    Confidentiality of Agreement. Notwithstanding anything in this Agreement
to the contrary, neither party shall disclose the information within the body of
this Agreement, as well as the exhibits, to any third parties other than: (a) to
the extent approved in writing in advance by the other party; (b) to the extent
legally compelled, provided, however, that prior to any such compelled
disclosure, such party shall give the other party reasonable advance notice and
shall cooperate with such other party in protecting against any such disclosure
and/or obtaining a protective order


Immersion Confidential        17

--------------------------------------------------------------------------------




narrowing the scope of such disclosure; (c) as required by the applicable
securities laws, including requirements to file a copy of this Agreement
(redacted to the extent reasonably permitted by applicable law) or to disclose
information regarding the provisions hereof or performance hereunder to
applicable regulatory authorities, provided that such party shall give the other
party reasonable advance notice of such disclosure; (d) in confidence, to legal
counsel and accountants; (e) in confidence, in connection with a bona-fide
proposed merger, acquisition or similar transaction; (f) in confidence, to banks
and financing sources and their advisors for a reasonable business purpose; (g)
in confidence, to a carrier customer of Samsung or its Affiliates for a
reasonable business purpose and to the extent that Samsung or its Affiliates are
legally obligated to provide indemnification to such carrier customer in
connection with Licensed Devices (provided, that Samsung or its Affiliates may
only disclose terms and conditions that are relevant to the indemnification
issue); or (h)as reasonably necessary in connection with the enforcement of this
Agreement.
13.6    No Agency. Neither party is the agent, partner, or joint venturer with
respect to the other party. Neither party is authorized to act as the agent,
partner, or joint venturer of the other party hereunder in any respect.
13.7    No Waiver. No delay or omission by either party hereto to exercise any
right or power occurring upon any noncompliance or default by the other party
with respect to any of the terms of this Agreement shall impair any such right
or power or be construed to be a waiver thereof. A waiver by either of the
parties hereto of any of the covenants, conditions, or agreements to be
performed by the other shall not be construed to be a waiver of any succeeding
breach thereof or of any covenant, condition, or agreement herein contained.
Unless stated otherwise, all remedies provided for in this Agreement shall be
cumulative and in addition to and not in lieu of any other remedies available to
either party at law, in equity, or otherwise.
13.8    Notices. All notices sent under this Agreement shall be deemed effective
when received and made in writing by either (a) registered mail, (b) certified
mail, return receipt requested, or (c) DHL, Federal Express, UPS, or other
reliable overnight courier service, and, except as otherwise revised by written
notice provided in conformance with this Section 13.8, shall be sent to the
address and attention set forth on the cover page hereof.
13.9    General. The paragraph headings appearing in this Agreement are inserted
only as a matter of convenience and in no way define, limit, construe, or
describe the scope or extent of such section or in any way affect this
Agreement. Where the singular is used in this Agreement, the same shall be
construed as meaning the plural where the context so admits or requires and the
converse shall hold as applicable. Whenever used in this Agreement, unless
otherwise specified, the terms “includes,” “including,” “e.g.,” “for example,”
“such as” and other similar terms are deemed to include the term “without
limitation” immediately thereafter. Each party acknowledges that it has had the
opportunity to review this Agreement with legal counsel of its choice, and there
will be no presumption that ambiguities will be construed or interpreted against
the drafter, and no presumptions made or inferences drawn because of the
inclusion of a term not contained in a prior draft or the deletion of a term
contained in a prior draft. If any one or more of the provisions of this
Agreement shall be held to be invalid, illegal, or unenforceable, the validity,
legality, or enforceability of the remaining provisions of this Agreement shall
not in any way be affected or impaired thereby and the invalid, illegal, or
unenforceable provision shall be changed and interpreted so as to best
accomplish the objectives of the provision within the limits of applicable law.
This Agreement constitutes the entire agreement between Immersion and Samsung
with respect to the matters contained herein and supersedes all prior oral or
written representations, proposals, quotations, understandings, and agreements
(including the 2013 License Agreement). Unless otherwise separately agreed to in
writing by Immersion, any additional or different terms, whether contained in
Samsung’s purchase order, acknowledgement form, or any other communication of
Samsung, are unacceptable to Immersion, are expressly rejected, and shall not
become part of this Agreement. Any amendment to this Agreement must be in
writing and signed by authorized representatives of both parties hereto. This
Agreement may be executed simultaneously in two or more counterparts (including
via PDF or facsimile), each of which will be considered an original, but all of
which together will constitute one and the same instrument. This Agreement is in
the English language only, which language shall be controlling in all respects,
and all versions of this Agreement in any other language shall be for
accommodation only and shall not be binding on the parties. All communications
and notices made or given pursuant to this Agreement shall be in English.
[Remainder of Page Intentionally Left Blank]


Immersion Confidential        18

--------------------------------------------------------------------------------




 
EXHIBIT A


[PRESS RELEASE]




Immersion Confidential        19

--------------------------------------------------------------------------------






EXHIBIT B


TAX DOCUMENT




Immersion Confidential        20